NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              FEB 12 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KIERRE TOWNSEND, on behalf of                    No. 14-56910
herself, all others similarly situated, and
the general public,                              D.C. No. 2:14-cv-05320-FMO-RZ

              Plaintiff - Appellee,
                                                 MEMORANDUM*
  v.

BP AMERICA, INC., a Delaware
corporation and BP CORPORATION
NORTH AMERICA, INC., an Indiana
corporation,

              Defendants,

and

BRINDERSON CONSTRUCTORS,
INC., incorrectly identified as
Brinderson Corporation,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                              page 2
                            Submitted January 5, 2015**
                               Pasadena, California

Before:        KOZINSKI, W. FLETCHER and OWENS, Circuit Judges.

      In light of the Supreme Court’s decision in Dart Cherokee Basin Operating

Co. v. Owens, No. 13-719, 2014 WL 7010692 (U.S. Dec. 15, 2014), we vacate the

decision of the district court and remand for further proceedings. On remand, if

Townsend challenges jurisdiction, Brinderson shall have the opportunity to provide

evidence demonstrating that the case meets the requirements of 28 U.S.C.

§ 1332(d)(2). See Dart Cherokee, at *5.

      We express no view as to the district court’s determination that it lacked

federal question jurisdiction over this case.


      VACATED AND REMANDED. Costs to Appellant.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).